Citation Nr: 0730111	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  05-21 480A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Whether new and material evidence has been received to 
reopen the claim of service connection for bronchial asthma.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION


The veteran served on active duty from August 1970 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The issue of whether new and material evidence has been 
received to reopen the claim of service connection for 
bronchial asthma is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Left ear hearing loss is not attributable to service.  

2.  Tinnitus is not attributable to service.  


CONCLUSIONS OF LAWS

1.  Left ear hearing loss was not incurred in or aggravated 
by active service and sensorineural hearing loss may not be 
presumed to have been incurred or aggravated in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred or aggravated in active 
service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in April 2004 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letter told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  If there is VCAA deficiency, i.e., VCAA 
error, this error is presumed prejudicial to the claimant.  
VA may rebut this presumption by establishing that the error 
was not prejudicial.  See Simmons v. Nicholson, 487 F. 3d 892 
(2007); see also Sanders v. Nicholson, 487 F. 3d 881 (2007).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded a VA examination in September 
2005.  38 C.F.R. § 3.159(c)(4).  The records satisfy 
38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Since November 1, 1967, audiometric results have been 
reported in standards set forth by the International 
Standards Organization (ISO)-American National Standards 
Institute (ANSI).  Service department audiometric charts 
dated after November 1, 1967 are presumed to be in ISO-ANSI 
units unless otherwise specified, while such charts in VA 
medical records dated after June 30, 1966, are similarly 
presumed to be in ISO-ANSI units.  In this case, all of the 
pertinent records per their dates are presumed to be in ISO-
ANSI units.  

In addition, organic disease of the nervous system such as 
sensorineural hearing loss will be presumed to have been 
incurred in or aggravated by service if it had become 
manifest to a degree of 10 percent or more within one year of 
the veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

The Court has held that "the threshold for normal hearing is 
from 0 to 20 dB [decibels], and higher threshold levels 
indicate some degree of hearing loss."  See Hensley v. Brown, 
5 Vet. App. 155, 157 (1993).  The Court, in Hensley, 5 Vet. 
App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service if there is sufficient evidence to 
demonstrate a relationship between the veteran's service and 
his current disability.  The Board notes that the Court's 
directives in Hensley are consistent with 38 C.F.R. § 
3.303(d) which provides that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R.§ 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  


Left Ear Hearing Loss and Tinnitus

The veteran's April 1970 pre-induction examination included 
an audiological evaluation.  Puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
N/A
20
LEFT
-5
0
10
N/A
15

The veteran reported that he did not have ear, nose, or 
throat trouble; running ears; or hearing loss.  

The service medical records reveal no ear disease or injury 
during service.  

The veteran was afforded a separation examination in January 
1972.  On the audiological evaluation puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
N/A
35
LEFT
20
10
15
N/A
20

Thus, during service, there were no complaints, finding, 
treatment, or diagnosis of tinnitus.  Further, hearing loss 
within 38 C.F.R. § 3.385 was not demonstrated.  

During the one year presumptive period after service, left 
ear hearing loss within 38 C.F.R. § 3.385 was not 
demonstrated.  There are no pertinent records from that time 
period.  

In April 1982, the veteran was afforded a VA examination.  
Examination of the ears did not reveal any abnormal findings.  

In July 2005, the veteran was being treated by VA for 
headaches.  It was noted that the veteran's headaches were 
worse in the morning and were preceded by tinnitus.  The 
records essentially indicate that the reported tinnitus was 
part of his headaches symptomatology.  That is the sole 
report of tinnitus, post-service, prior to his VA examination 
in September 2005.   

In September 2005, the veteran was afforded a VA examination.  
At that time, the veteran reported that he had hearing loss 
and tinnitus.  He related that the hearing loss initially was 
noticed by him 10 years earlier (1995).  The veteran stated 
that during service, he had 15 months of combat training and 
was exposed to mechanized units and tanks.  The veteran 
indicated that he was also exposed to loud noises in basic 
training.  The veteran related that although he had post-
service occupational noise exposure, he used ear protection.  
His recreational noise exposure consisted of hunting one time 
per year.  With regard to tinnitus, the veteran stated that 
he initially noticed tinnitus 12 years earlier (1993).  The 
examiner reviewed the claims file and noted the pertinent 
inservice findings, including the audiological evaluations.  
He reviewed those findings in the examination report.  

The examiner noted that the inservice findings showed that at 
separation, the veteran had normal hearing in the frequencies 
of 500, 1000, 2000, and 4000 Hertz in the left ear.  In the 
right ear, he demonstrated a mild hearing loss at 4000 Hertz.  

A current audiological evaluation was performed.  Puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
40
70
80
LEFT
25
15
45
65
70

The average in the right ear was 53.5 and the average in the 
left ear was 48.75.  Speech audiometry revealed speech 
recognition ability of 78 percent in the right ear and of 70 
percent in the left ear.  The diagnosis was bilateral 
symmetric sensorineural hearing loss.  Hearing loss within 38 
C.F.R. § 3.385 was demonstrated.

The examiner compared the pre-induction and separation 
audiological evaluations.  In addition, the examiner noted 
that the veteran's military occupational specialty was heavy 
vehicle driver.  Currently, the audiogram showed high 
frequency sensorineural hearing loss.  There was a 
significant progression in the veteran's hearing loss in the 
right ear since his discharge from service.  The etiology of 
the current hearing loss was unclear.  However, the veteran 
had progressive sensorineural hearing loss.  The examiner 
indicated that it was evident that the veteran had 
experienced a mild high frequency hearing loss in the right 
ear while he had been in the armed service.  That being the 
case, it was likely that a portion of the veteran's high 
frequency hearing loss in the right ear was related to 
service.  

The examiner opined that since there had been no changes in 
the veteran's hearing at frequencies at which his hearing was 
tested and there had not been evidence of noise induced 
hearing loss in the left ear during service, it was the 
examiner's opinion that it was not at least as likely as not 
that the veteran's current high frequency hearing loss in the 
left ear was related to service.  The examiner stated that it 
was unlikely that any hearing loss progression was related to 
inservice noise exposure.

With regard to tinnitus, the examiner noted that the veteran 
reported the onset as being 12 years earlier which was about 
22 years after the veteran's separation from service.  The 
examiner indicated that relating tinnitus with an onset of 22 
years after service to military noise exposure was difficult, 
despite the fact that the veteran had experienced a very mild 
high frequency hearing loss in the right ear.  There had been 
significant progression in the veteran's hearing loss in the 
right ear and he had experienced significant hearing loss in 
the left ear which was not likely related to service.  In 
viewing the veteran's hearing loss history and the later 
onset of the tinnitus, the examiner opined that it was not as 
likely as not that any current bilateral tinnitus was related 
to military service.  

In a November 2005 rating decision, service connection for 
right ear hearing loss was granted.  The grant of service 
connection was made on the basis that the veteran had right 
ear hearing impairment during service, as identified by the 
VA examiner at 4000 Hertz, and since the VA examiner opined 
that a portion of the current right ear hearing loss was 
related to service.  Service connection for left ear hearing 
loss and tinnitus were denied.  The veteran appealed those 
denials.  

Thereafter, a lay buddy statement was received from M.D.D., 
in which this person stated that he service with the veteran.  
The veteran's work environment was very noisy.  The person 
submitting the statement indicated that it was not a surprise 
to him that the veteran had a hearing disability.  

In correspondence of record and at a January 2007 personal 
hearing, the veteran related that he did not notice 
immediately after service that he had hearing difficulties.  
He experienced intermittent tinnitus during service.  Post-
service, the veteran began noticing that he had hearing 
problems, worse on his right-hand side.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  While the veteran is competent to report what comes 
to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in an of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, No. 04-0534 (U.S. Vet. App. June 15, 
2007), the Court indicated that varicose veins was a 
condition involving "veins that are unnaturally distended or 
abnormally swollen and tortuous."  Such symptomatology, the 
Court concluded, was observable and identifiable by lay 
people.  Because varicose veins "may be diagnosed by their 
unique and readily identifiable features, the presence of 
varicose veins was not a determination 'medical in nature' 
and was capable of lay observation."  Thus, the veteran's 
lay testimony regarding varicose vein symptomatology in 
service represented competent evidence.  

In Jandreau v. Nicholson, No. 2007-4019 (U. S. Vet. App. July 
3, 2007), the Federal Circuit Court determined that lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  The relevance 
of lay evidence is not limited to the third situation, but 
extends to the first two as well.  Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.

In this case, the veteran is competent to state that he has 
had ringing in his ears as well as decreased ability to hear 
in his left ear.  The lay statement indicated that there were 
loud noises present during service.  The lay person is 
competent to make that statement.  Once evidence is 
determined to be competent, the Board must determine whether 
such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr v. Nicholson, No. 04-0534 (U. 
S. Vet. App. June 15, 2007).  

The veteran is also credible in his report of tinnitus and of 
hearing loss.  The lay person also appeared credible.  
However, the veteran is not competent to state whether his 
left ear hearing loss is etiologically related to inservice 
noise exposure or any other inservice factor.  Specifically, 
the veteran did not report that hearing loss had its onset 
with a specific noise event or injury during service.  
Rather, it worsened over the years.  The veteran is not 
competent to report of the etiological progression of his 
hearing loss.  That assessment requires a medical 
professional's opinion.  The veteran is competent to state 
that he has tinnitus.  The veteran reported that it began 
many years after his separation from service.  Thus, he is 
also not competent to opine on to the etiology thereof as 
this matter requires a medical opinion, particularly given 
the history of the date of onset.  The lay person only 
provided information regarding loud noises during service and 
that he was not surprised that the veteran had hearing loss.  
This person is not competent to provide a medical nexus 
between service and current disability.  

A VA examination was conducted and the VA examiner provided a 
medical opinion.  The VA examiner's opinion is competent as 
it was rendered by a medical professional.  In addition, the 
VA examiner reviewed the claims file and provided a rationale 
for the opinion.  In-service as well as post-service noise 
exposure was considered.  This competent medical evidence 
shows that current left ear hearing loss and tinnitus are not 
related to service.  The Board attaches significant probative 
value to this opinion, as it is well reasoned, detailed, 
consistent with other evidence of record, and included review 
of the claims file.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (Factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.).

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

Thus, the most probative evidence of record, the opinion of 
the VA examiner, establishes that current left ear hearing 
loss and tinnitus are not attributable to service.  
Accordingly, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.




ORDER

Service connection for left ear hearing loss is denied.  

Service connection for tinnitus is denied.  


REMAND

Bronchial Asthma

In April 1970, the veteran underwent a pre-induction 
examination.  At that time, he reported that he did not have 
asthma, but did have shortness of breath as well as pain or 
pressure in his chest.  Physical examination of the lungs and 
chest was normal.  On September 23, 1970, the veteran 
reported that he had chest pain.  He related that he had 
experienced chest pain for the past 5 years.  On 
October 10, 1970, the veteran was seen for bronchial asthma 
which was not responding to medication.  At that time, the 
veteran reported that he had never previously been 
hospitalized.  The impression was questionable asthma and 
questionable bronchitis.  

On November 6, 1970, a DA Form 3349 reflected that the 
veteran was diagnosed as having bronchial asthma.  He was 
placed on physical profile for 2 weeks.  A March 1971 DA Form 
8-274, noted that the veteran had bronchial asthma.  He was 
given a 3 profile (temp) with assignment limitations.  The 
profile was scheduled to be reevaluated in 90 days.  Also, at 
the beginning of November 1970, the veteran was seen for 
chest pain.  He exhibited bilateral wheezing and scattered 
rhonchi.  The impression was asthmatic bronchitis.  On 
November 30, 1970, the veteran reported that he had been 
hospitalized within the past 5 years for shortness of breath.  

In February 1971, it was noted that the veteran had asthma 
and was not responding well to his usual regime.  In March 
1971, the veteran underwent pulmonary function testing which 
revealed evidence of isuprel responsive obstructive disease 
with minimal air trapping.  Atopic asthma was the most likely 
diagnosis, but there was also an element of fixed disease 
such as bronchitis.  Physical examination resulted in a 
diagnosis of asthma, probably mild, and hyperventilation 
syndrome.  The veteran reported that he had had asthma since 
1957 with frequent episodes of coughing, dyspnea with light-
headedness.  The veteran stated that he had been hospitalized 
once for this problem.  Since then, there had been no 
hospitalizations, but he had experienced some difficulties.  
Currently, he had dyspnea when walking as well as coughing at 
night.  The veteran also related that he had light headedness 
and chest discomfort.  In April 1971, the impression was 
bronchial asthma.  On the January 1972 separation 
examination, the lungs and chest examination was normal.  The 
examiner noted that the veteran had asthma which was well-
controlled.  

Post-service, in February 1982, the veteran was treated by VA 
for bronchial asthma.  In April 1982, the veteran was 
afforded a VA examination.  Respiratory evaluation revealed 
no abnormalities.  However, pulmonary function testing 
revealed a moderate amount of obstruction and a history of 
bronchial asthma.  The diagnosis was bronchial asthma.  

In a May 1982 rating decision, the RO determined that service 
connection was not warranted for bronchial asthma which 
preexisted service entry.  The veteran did not initiate an 
appeal to that rating decision.  Thus, that rating decision 
is final.  38 U.S.C.A. § 7105.

Since that time, additional evidence has been added to the 
record.  A May 1995 VA examination report showed that the 
veteran had asthma, by history.  VA outpatient records dated 
in 2004 and 2005 show that the veteran currently has chronic 
obstructive pulmonary disease.  

In correspondence of record and at a January 2007 personal 
hearing, the veteran indicated that he did not have a 
diagnosis of asthma prior to service.  Rather, he was 
diagnosed with asthma while he was on active duty.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
addressed directives consistent with the VCAA with regard to 
new and material evidence.  

The Court stated that in order to successfully reopen a 
previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence-evidence that is 
both new and material.  The terms "new" and "material" 
have specific, technical meanings that are not commonly known 
to VA claimants.  Because these requirements define 
particular types of evidence, when providing the notice 
required by the VCAA it is necessary, in most cases, for VA 
to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  This notice obligation does not 
modify the requirement that VA must provide a claimant notice 
of what is required to substantiate each element of a service 
connection claim.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.

In addition, VA's obligation to provide a claimant with 
notice of what constitutes new and material evidence to 
reopen a service connection claim may be affected by the 
evidence that was of record at the time that the prior claim 
was finally denied.  In order to satisfy the legislative 
intent underlying the VCAA notice requirement to provide 
claimants with a meaningful opportunity to participate in the 
adjudication of their claims, the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  

In this case, the claimant was not provided specific notice 
of what constitutes material evidence in the case at hand.  
The veteran was only told that his claim of service 
connection for bronchial asthma had been denied in May 1982, 
in a final decision.  The failure to provide notice of what 
constitutes material evidence would generally be the type of 
error that has the natural effect of producing prejudice 
because it would constitute a failure to provide a claimant 
notice of a key element of what it takes to substantiate a 
claim to reopen.  Without such notice, a claimant effectively 
would be deprived of an opportunity to participate in the 
adjudication process because she or he would not know what 
evidence was needed to reopen her or his claim.  Accordingly, 
this case must be remanded for the claimant to be furnished 
specific notification of the reason for the prior final 
denial and of what constitutes material evidence.  

The Board notes that the RO denied the veteran's claim of 
service connection for bronchial asthma in May 1982 on the 
basis that the veteran had a disability which preexisted 
service.  In order for the veteran to reopen his claim of 
service connection, he would need to submit evidence showing 
that bronchial asthma/respiratory disability either did not 
preexist service, but was initially incurred during service 
or is otherwise etiologically related to service; or if 
bronchial asthma did preexist service, that the bronchial 
asthma underwent an increase in disability during service and 
that the increase in disability was not due to the natural 
progress of the disease, but was rather beyond the natural 
progress of the disease.   

Accordingly, this matter is REMANDED for the following 
action:

The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and subsequent interpretive 
authority.  See, e.g., Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); 
VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  A notice 
consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) inform the claimant about the 
information and evidence that VA will 
seek to provide;  (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and  
(4) request that the claimant provide any 
evidence in the claimant's possession 
that pertains to the claim.

The VCAA notice should include specific 
notice of why the claim was previously 
denied and what constitutes material 
evidence for the purpose of reopening the 
claim.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2006).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


